Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	   DETAILED ACTION	
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (LASKA, Pub. No:  US 2016-0316176; FAZEL, Pub. No.: US 2015-0168979; CHAUDHRI, US Pub. No. 2017-0336926) does not teach nor suggest in detail the limitations: 
“An event marking device, comprising: a housing; a microcontroller disposed in the housing; a memory disposed in the housing and operatively coupled to the microcontroller; a real-time clock disposed in the housing and operatively coupled to the microcontroller; a communication interface disposed in the housing and operatively to the microcontroller; and a trigger circuit disposed in the housing, operatively coupled to the microcontroller, and arranged to be enabled by a user to identify an event for recording; wherein the microcontroller is configured to read the real-time clock and write a corresponding real-time datum in the memory upon receiving enablement of the trigger circuit by the user; and wherein the microcontroller is configured to read the real-time data from the memory and output the real-time datum via the communication  whereby the real-time datum causes the external device to preserve a recording captured at the time of the enablement of the trigger circuit” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record LASKA does not teach or suggest in detail a real-time clock disposed in a housing of an event marking device and operatively coupled to the microcontroller.  The prior art is silent as to a trigger circuit disposed in the housing, operatively coupled to the microcontroller, and arranged to be enabled by a user to identify an event for recording.  Finally, the prior art does not teach the microcontroller that is configured to read the real-time clock and write a corresponding real-time datum in the memory upon receiving enablement of the trigger circuit by the user or teach the real-time datum causes the external device to preserve a recording captured at the time of the enablement of the trigger circuit as amended by the Applicant.  
LASKA only teaches an event marking device that contains a housing, a microcontroller and memory disposed in the housing and operatively coupled to the microcontroller. The prior art also teaches a trigger circuit disposed in the housing,   wherein the microcontroller is configured to read the real-time data from the memory and output the real-time data via the communication interface when the communication interface is operatively coupled to an external device.  The closest NPL KOPETZ (KOPETZ, “Real-time systems: design principles for distributed embedded applications”, 2011) discusses generally real-time event detection systems that communicate with an  captured at the time of the enablement of the trigger circuit by the user.
Whereas, as stated above, Applicant’s claimed invention recites a real-time clock disposed in a housing of an event marking device and operatively coupled to the microcontroller.  The invention also claims a trigger circuit disposed in the housing, operatively coupled to the microcontroller, and arranged to be enabled by a user to identify an event for recording.  In addition, the claims recite the microcontroller is configured to read the real-time clock and write a corresponding real-time datum in the memory upon receiving enablement of the trigger circuit by the user, as well as the real-time datum causes the external device to preserve a recording captured at the time of the enablement of the trigger circuit. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claims 1, 3-6, 16-17, 23-24, 26-28, 31-32, 48-49, 69-70 are allowed.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481